United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-574
Issued: October 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2011 appellant filed a timely appeal from a September 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule
award claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 13 percent impairment of the right leg, for
which he received a schedule award.
FACTUAL HISTORY
On January 2, 2009 appellant, then a 49-year-old dock mail handler, twisted his right
knee while pushing an all purpose cart (APC) up a dock plate. OWCP accepted the claim for
right medial meniscus tear and recurrent right knee anterior cruciate ligament (ACL) rupture. It
1

5 U.S.C. §§ 8101-8193.

paid appropriate benefits, including March 26, 2009 surgery which involved a right knee
arthroscopy, partial medial meniscectomy and ACL reconstruction surgery. Secondary to that
surgery appellant incurred arthrofibrosis and underwent a manipulation under anesthesia on
July 16, 2009, which OWCP authorized. He returned to full-time work on September 21, 2009.
On September 18, 2009 appellant filed a schedule award claim. As the treating
physician, Dr. Douglas J. Chonko, an osteopath, did not perform impairment evaluations,
Dr. Steven A. Cremer, a Board-certified physiatrist and associate of Dr. Chonko, rated
impairment. In a December 7, 2009 report, Dr. Cremer noted that appellant’s work injury
resulted in the tear of a previously reconstructed ACL and a medial meniscus injury. He stated
that chondromalacia was a nonrelated finding. Utilizing the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides), Dr. Cremer opined that appellant had 13 percent right leg impairment. Under Table
16-3, he found the mild laxity of the ACL was a class 1 injury. Dr. Cremer utilized the modifiers
and found the net adjustment was +1, which equated to a grade D or 11 percent leg impairment.
He stated that the partial meniscectomy was maintained at grade C or two percent lower
extremity impairment and was not modified as this was accounted for relative to the ACL injury.
The total lower extremity impairment was 13 percent. Dr. Cremer also found that appellant had
a mild range of motion impairment which resulted in 10 percent leg impairment under Table
16-23. He noted that range of motion was a stand-alone estimate and was less than the
diagnosis-based impairment. Dr. Cremer opined that the greater impairment should be given as
the range of motion was included as a component of the physical examination and functional
history modifier.
On February 17, 2010 OWCP’s medical adviser reviewed the medical record, including
Dr. Cremer’s December 7, 2009 report. He noted that, while his calculations under the sixth
edition of the A.M.A., Guides differed from Dr. Cremer’s, appellant’s right lower extremity
impairment remained at 13 percent. Under Table 16-3, page 510, the medical adviser found the
right ACL tear with mild laxity was consistent with the class 1 for the diagnosed condition
(CDX) with a default impairment of 10 percent. He stated the default impairment was then
adjusted as follows: a grade 2 modifier was assigned for Functional History (GMFH); a grade 1
modifier was assigned for Physical Examination (GMPE); and a grade 1 modifier was assigned
for Clinical Studies (GMCS). The medical adviser utilized the adjustment formula of (GMFH –
CDX) (2-1) + (GMPE – CDX) (1-1) + (GMCS – CDX) (1-1) = a net adjustment of 1. He stated
that the net adjustment of 1 moved the default impairment into grade D or 12 percent impairment
for the right lower extremity ACL tear. For the right medial meniscus tear, under Table 16-3,
page 509 the medical adviser found it to be consistent with a class 1 (CDX) partial meniscus tear,
with a default impairment of two percent. Citing page 529 of the A.M.A., Guides, he stated that
the functional history modifier is only applied to appellant’s ACL condition, as it is the highest
impairment. Thus, appellant had no grade modifier for functional history. OWCP’s medical
adviser found a grade 1 modifier for GMPE and a grade 1 modifier for GMCS. He utilized the
adjustment formula of (GMFH – CDX) + (GMPE – CDX) (1-1) + (GMCS – CDX) (1-1) = a
zero net adjustment. Thus, there was two percent impairment for the right lower meniscus tear.
Citing section 16.3f, page 529, the medical adviser then utilized the Combined Values Chart and
combined the 12 percent impairment for ACL tear and the 2 percent impairment for the medial
meniscus tear and found a total right lower extremity impairment of 13 percent. He opined that

2

appellant had obtained maximum medical improvement by December 7, 2009, the time of
Dr. Cremer’s examination.
By decision dated September 20, 2010, OWCP granted appellant a schedule award for 13
percent permanent impairment to the right leg. The award ran for the period December 7, 2009
to August 26, 2010, for 37.44 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
CDX, which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.7 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by OWCP.9

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Mark A. Holloway, 55 ECAB 321, 325 (2004).

3

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
OWCP accepted appellant’s claim for right medial meniscus tear and recurrent right knee
anterior cruciate ligament rupture. Appellant underwent a right knee arthroscopy, partial medial
meniscectomy and ACL reconstruction surgery in March 2009. He also underwent a
manipulation under anesthesia on July 16, 2009.
In his December 7, 2009 report, Dr. Cremer noted appellant’s history, examined him and
rated permanent impairment. The sixth edition of the A.M.A., Guides provides that lower
extremity impairments be classified by diagnosis which is then adjusted by grade modifiers
according to the formula noted above.11 Dr. Cremer properly referred to the knee regional grid,
Table 16-3, page 509, and determined that, for a mild laxity of the ACL, appellant would be
placed in class 1 with a default value of 10 percent. While he found grade modifiers, he failed to
identify such modifiers. While Dr. Cremer found the grade modifiers resulted in a net
adjustment of 1 or an 11 percent impairment, the Board notes that a net adjustment of 1 would be
a grade D or 12 percent impairment. OWCP’s medical adviser reviewed Dr. Cremer’s
examination findings and found grade modifiers of 2 for GMFH, 1 for GMPE and 1 for GMCS
under Table 16-6 through Table 16-8 and applied the net adjustment formula.12 He found a net
adjustment of 1. The medical adviser properly determined that a net adjustment of 1 resulted in
12 percent impairment for mild laxity of the ACL.
Regarding the right medial meniscus tear, Dr. Cremer and the medical adviser found
under Table 16-3 that it was consistent with a class 1 partial meniscus tear with a default
impairment of two percent. Dr. Cremer stated that the partial meniscectomy was not modified,
but he did not provide an explanation why. OWCP’s medical adviser indicated that a rating for a
meniscal injury was appropriate in addition to the rating for the ligament injury and provided a
well-rationalized explanation consistent with the A.M.A., Guides as to why a grade modifier for
functional history was not applicable. Citing page 529 of the A.M.A., Guides, he explained the
GMFH modifier was only applied to appellant’s ACL condition, as it is the highest impairment.
The medical adviser found grade modifiers of one for GMPE and GMCS and applied the net
adjustment formula.13 He found a zero net adjustment. The medical adviser determined the
class 1 impairment without adjustment for the partial meniscectomy, equated to two percent
impairment. OWCP’s medical adviser then properly combined the 12 percent impairment for the
ACL with the 2 percent impairment for the partial meniscectomy to find a total right lower
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
11

20 C.F.R. § 10.404.

12

See A.M.A., Guides 516, 521.

13

Id.

4

extremity impairment of 13 percent.14 The Board finds there is no medical evidence conforming
with the A.M.A., Guides which establishes more than 13 percent impairment of the right leg.
On appeal appellant questions why the date of maximum medical improvement was the
date of his examination by Dr. Cremer, December 7, 2009, as he returned to full duty about three
months prior on September 18, 2009. Appellant asserted that he was entitled to about 10 more
weeks of compensation. As noted, the period covered by a schedule award commences on the
date that the employee reaches maximum medical improvement. This determination is based on
the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by OWCP.15 Here,
December 7, 2009 is the date of the examination on which the impairment rating is based. This
comports with Board precedent and there is no medical evidence establishing an earlier date of
maximum medical improvement. The Board notes that appellant appears to be under the
impression that, if the date of maximum medical improvement were earlier, he would receive a
greater amount of compensation. Appellant has 13 percent right leg impairment. The date of
maximum medical improvement only pertains to the date on which the schedule award will
begin, not the amount of the award. For complete or 100 percent impairment of a leg, a claimant
is entitled to a maximum of 288 weeks of compensation. As appellant has 13 percent
impairment of the right leg, he is entitled to 13 percent of 288 weeks of compensation, or 37.44
weeks, which was the amount of compensation awarded in this case.16 Neither OWCP nor the
Board has the authority to enlarge the terms of FECA or to make an award of benefits under any
terms other than those specified in the statute.17 Thus, OWCP properly issued a schedule award
for 37.44 weeks of compensation.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 13 percent permanent impairment of the
right lower extremity.

14

Id. at 529.

15

See supra note 9. The Board has also noted a reluctance to find a date of maximum medical improvement that
is retroactive to the award, as retroactive awards often result in payment of less compensation benefits. See J.C., 58
ECAB 258 (2007).
16

See 5 U.S.C. § 8107(c)(2); 20 C.F.R. § 10.404.

17

Carl R. Benavidez, 56 ECAB 596 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

